              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ESTHER PURNELL

                                                          CIVIL ACTION
                                                          N0.19-612
      v.

RADNOR TOWNSHIP
SCHOOL DISTRICT,
KENNETH E. BATCHELOR
and MAUREEN A.
MCGQUIGGAN, Ed.D,

                                     ORDER

      AND NOW, this ( c)..'f   \~ay of April 2019, upon consideration of
Defendants' Partial Motion to Dismiss (ECF No. 3) and Plaintiffs Response

thereto (ECF No. 5), it is hereby ORDERED and DECREED Defendants' Partial

Motion to Dismiss (ECF No. 3) is GRANTED in part and DENIED in part.

The Court denies Defendants' Partial Motion to Dismiss all allegations against

Radnor Township School District contained in Counts I-IV occurring after

November 27, 2018. The Court grants Defendants' Partial Motion to Dismiss

Count VI against Individual Defendants Kenneth E. Batchelor and Maureen A.

McQuiggan, including for punitive damages, for failure to state a claim.

Therefore, Count VI against Defendants Batchelor and McQuiggan is dismissed

without prejudice.



                                         1
      The Court grants Defendants' Partial Motion to Dismiss Count V against all

Defendants, by agreement of the parties. ECF No. 5. Therefore, Count Vis

dismissed without prejudice.

      The Court grants Defendants' Partial Motion to Dismiss all punitive claims

against Radnor Township School District, by agreement of the parties. ECF No. 5.

Therefore, all punitive claims against Radnor Township School District are

dismissed without prejudice.

      If Plaintiff decides to file an Amended Complaint, Plaintiff shall do so on or

before April 29, 2019. If Plaintiff does not file an Amended Complaint,

Defendant Radnor Township School District shall file its Answer to the Complaint

on or before May 9, 2019.




                                         2
